DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (US 2014/0316898; hereinafter “Russell”) in view of Drees et al (US 2012/0022700; hereinafter “Drees”) and further in view of Lee et al (US 2015/0120379; hereinafter “Lee”).
Regarding claim 1: Russell teaches a method for generating performance information (Abstract; ¶27), comprising: receiving a communication from a first device (element 105 for example in Fig. 1) in an environment at a computer system (element 120 in Fig. 1; ¶47) wherein the communication comprises communication data (¶46, 51; communications between device and computer system, which can be audible or text for instance) and secondary data (¶51; secondary information can be geographic location/position); terminating, intercepting and/or relaying the communication from the computer system to a second device based on the computer system interpreting the communication data and secondary data (element 120 to element 110 in Fig. 1; ¶47); collecting device performance data regarding the first device (¶51-52; element 120 derives context information from the communication, which includes the communication and location/geographic position information) based on policy (policy is interpreted simply as the way the communication is performed as it pertains to control of collecting device performance) and the computer system interpreting the communication data and secondary data (¶47, 51; element 120 receives communication with various data); applying context and the policy to the device performance data to generate summary performance indicators and metrics at the computer system (¶47, 52; derive context information from data received from the policy of the communication to determine performance metrics regarding the communication of the device); and making the summary performance indicators and metrics available to take corrective actions regarding the first device or corrective action regarding the policy stored in the computer system (¶55, 84; display performance metrics).
Russell teaches the method of claim 1 and the elements above but does not explicitly teach:
wherein statistical modeling using historical data related to the first device is applied to the device performance data in accordance with the policy; and wherein the statistical modeling at least includes audio waveform analysis; and determining nominal summary performance indicators based on the summary performance indicators and the statistical modeling; and detecting a system deficiency, based on the nominal performance indicators, in an observation platform associated with the environment.
Drees teaches:
wherein statistical modeling using historical data related to the first device is applied to the device performance data in accordance with the policy (¶112, 69; store history of performance values…to generate statistical models).
Further, with regards to “determining nominal summary performance indicators based on the summary performance indicators and the statistical modeling…and detecting a system deficiency, based on the nominal performance indicators, in an observation platform associated with the environment”, the limitations are rendered obvious in view of what is disclosed by Drees. For example, in ¶113, the automatic fault detection done determines markers or optimal threshold parameters in performing fault detection, such that the claimed “nominal summary performance indicators” are equivalent to “markers that define a range of normal behavior” in Drees. And further, as cited in ¶114, the claimed “detecting a system deficiency” is equivalent to how the “automated fault detection module” uses threshold parameters to determine whether new performance values fall outside a predicted behavior. Thus, the claim limitations would be known to one of ordinary skill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to account for historical data in making better decisions regarding performance of the system and use statistical modeling to make that process efficient; and further use nominal values to accurately determine a system deficiency.
Lee teaches:
wherein the statistical modeling at least includes audio waveform analysis (¶22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Russell in order to estimate and account for factors such as signal-to-noise ratio.

Russell further teaches:
Regarding claim 2: wherein the summary performance indicators and metrics are made available to users, operators, external computer systems, support systems, and/or third parties based on a dispatch criteria (¶61; define some criteria, for example to users as in ¶84; user can use performance metrics to make decisions).
Regarding claim 3: wherein the summary performance indicators and metrics are prioritized and dispatched as an alarm (¶121; verbal alert).
Regarding claim 4: wherein the summary performance indicators and metrics are presented as diagnostic information for maintenance and troubleshooting performance issues with the first device (elements 610, 612 in Fig. 6; making decisions).

Regarding claims 5-9, Drees further teaches:
Regarding claim 5: wherein the statistical modeling is applied to the device performance data to remove at least one false indication of anomalies (¶147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to account for errors and accurately determine a system deficiency.

Regarding claim 6: wherein the statistical modeling uses historical data related to the first device and is applied to the device performance data to detect deviations from normal performance (¶116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to set a baseline for normal performance so a deviation can be detected.

Regarding claim 7: wherein the statistical modeling is applied to the device performance data and uses time-of-day information to detect data that is not within normal limits for a given time interval (Fig. 17B; ¶262; uses historical energy usage for given day/time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to detect whether there is a deviation from normal.

Regarding claim 8: wherein the statistical modeling is applied to the device performance data and to historical data to detect data that is not within normal limits for a given set of users (¶157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to set a baseline for normal performance so a deviation can be detected.

Regarding claim 9: wherein the statistical modeling is applied to the device performance data and to historical data to adapt a configuration parameter of the system (¶135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to continually set a baseline parameter for normal performance so a deviation can be detected.

Russell further teaches:
Regarding claim 10: wherein an urgency criteria is applied to prioritize a significance of the device performance data that is not within normal limits (¶61, 84; define some criteria).
Regarding claim 11: wherein the urgency criteria is based on a role of a user of the first device (¶61, 84; define some criteria).
Regarding claim 12: wherein the urgency criteria is based on a location of the first device (¶61, 84; define some criteria).
Regarding claim 13: wherein the prioritized data is presented to an operator for diagnostic and corrective actions (elements 610, 612 in Fig. 6; making decisions).
Regarding claim 14: further comprising: receiving corrective actions from an operator wherein the corrective actions are based on prioritized data used to adjust the first device (element 510 in Fig. 5; ¶115).
Regarding claim 15: wherein the corrective actions are added to historical data for the first device (element 508 in Fig. 5; ¶114).
Regarding claim 16: wherein prioritized data based on the device performance data is presented to a dispatch function for distribution to interested parties (element 612 in Fig. 6).
Regarding claim 17: wherein the dispatch function distributes the prioritized data as in-ear messages to a selected set of user devices (¶43).
Regarding claim 18: wherein the relaying the communication from the computer system to the second device is further based on a speech to text analysis of audible data associated with the communication data (¶53, 93).

Regarding claim 19: Russell teaches a non-transitory machine readable storage medium having instructions embodied thereon, the instructions when executed cause a processor to perform a method for generating performance information (Abstract; ¶27), the method comprising: receiving a communication from a first device (element 105 for example in Fig. 1) in an environment at a computer system (element 120 in Fig. 1; ¶47) wherein the communication comprises communication data (¶46, 51; communications between device and computer system, which can be audible or text for instance) and secondary data (¶51; secondary information can be geographic location/position); terminating, intercepting and/or relaying the communication from the computer system to a second device based on the computer system interpreting the communication data and secondary data (element 120 to element 110 in Fig. 1; ¶47); collecting device performance data regarding the first device (¶51-52; element 120 derives context information from the communication, which includes the communication and location/geographic position information) based on policy (policy is interpreted simply as the way the communication is performed as it pertains to control of collecting device performance) and the computer system interpreting the communication data and secondary data (¶47, 51; element 120 receives communication with various data); applying context and the policy to the device performance data to generate summary performance indicators and metrics at the computer system (¶47, 52; derive context information from data received from the policy of the communication to determine performance metrics regarding the communication of the device); and making the summary performance indicators and metrics available to take corrective actions regarding the first device or corrective action regarding the policy stored in the computer system (¶55, 84; display performance metrics).
Russell teaches the medium of claim 19 and the elements above but does not explicitly teach:
wherein statistical modeling using historical data related to the first device is applied to the device performance data in accordance with the policy; and wherein the statistical modeling at least includes audio waveform analysis; and determining nominal summary performance indicators based on the summary performance indicators and the statistical modeling; and detecting a system deficiency, based on the nominal performance indicators, in an observation platform associated with the environment..
Drees teaches:
wherein statistical modeling using historical data related to the first device is applied to the device performance data in accordance with the policy (¶112, 69; store history of performance values…to generate statistical models).
Further, with regards to “determining nominal summary performance indicators based on the summary performance indicators and the statistical modeling…and detecting a system deficiency, based on the nominal performance indicators, in an observation platform associated with the environment”, the limitations are rendered obvious in view of what is disclosed by Drees. For example, in ¶113, the automatic fault detection done determines markers or optimal threshold parameters in performing fault detection, such that the claimed “nominal summary performance indicators” are equivalent to “markers that define a range of normal behavior’ in Drees. And further, as cited in ¶114, the claimed “detecting a system deficiency” is equivalent to how the “automated fault detection module” uses threshold parameters to determine whether new performance values fall outside a predicted behavior. Thus, the claim limitations would be known to one of ordinary skill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to account for historical data in making better decisions regarding performance of the system and use statistical modeling to make that process efficient; and further use nominal values to accurately determine a system deficiency.
Lee teaches:
wherein the statistical modeling at least includes audio waveform analysis (¶22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Russell in order to estimate and account for factors such as signal-to-noise ratio.

Regarding claim 20: Russell teaches a system for generating performance information (Abstract; ¶27), the system comprising: a processor (element 120 in Fig. 1; ¶47) and memory (element 120) configured to: receiving a communication from a first device (element 105 for example in Fig. 1) in an environment wherein the communication comprises communication data (¶46, 51; communications between device and computer system, which can be audible or text for instance) and secondary data (¶51; secondary information can be geographic location/position); terminating, intercepting and/or relaying the communication to a second device based on the computer system interpreting the communication data and secondary data (element 120 to element 110 in Fig. 1; ¶47); collecting device performance data regarding the first device (¶51-52; element 120 derives context information from the communication, which includes the communication and location/geographic position information) based on policy (policy is interpreted simply as the way the communication is performed as it pertains to control of collecting device performance) and the computer system interpreting the communication data and secondary data (¶47, 51; element 120 receives communication with various data); applying context and the policy to the device performance data to generate summary performance indicators and metrics at the computer system (¶47, 52; derive context information from data received from the policy of the communication to determine performance metrics regarding the communication of the device); and making the summary performance indicators and metrics available to take corrective actions regarding the first device or corrective action regarding the policy stored in the computer system (¶55, 84; display performance metrics).
Russell teaches the system of claim 20 and the elements above but does not explicitly teach:
wherein statistical modeling using historical data related to the first device is applied to the device performance data in accordance with the policy; and wherein the statistical modeling extracts secondary and/or higher-order statistics for the summary performance indicators; wherein the statistical modeling detects an anomaly; and prioritizing the anomaly based on an urgency criteria and a degree to which the anomaly exceeds an anomaly criteria; and including anomaly priority information.
Drees teaches:
wherein statistical modeling using historical data related to the first device is applied to the device performance data in accordance with the policy (¶112, 69; store history of performance values…to generate statistical models). 
Further, with regards to “prioritizing the anomaly based on an urgency criteria and a degree to which the anomaly exceeds an anomaly criteria; and including anomaly priority information”, the limitations are rendered obvious in view of what is disclosed by Drees. For example, in ¶65, the limitations of “prioritizing the anomaly based on an urgency criteria…” would be equivalent to prioritization of detected faults based on customer-defined criteria. Thus, the claim limitations would be known to one of ordinary skill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Drees with the invention of Russell in order to account for historical data in making better decisions regarding performance of the system and use statistical modeling to make that process efficient.
Lee teaches:
wherein the statistical modeling extracts secondary and/or higher-order statistics for the summary performance indicators (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee with the invention of Russell in order to train and improve the model.

Response to Arguments
Applicant's amendments and arguments filed December 7, 2021 have been fully considered but they are not persuasive. The Applicant argues that the previous argument does not teach “determining nominal summary performance indicators based on the summary performance indicators and the statistical modeling" and "detecting a system deficiency, based on the nominal performance indicators, in an observation platform associated with the environment.” The Examiner respectfully disagrees with this assertion because as this is amended claim language, the new rejection set forth above addresses the obviousness of providing these elements in question, and additionally how it would be obvious in using statistical modeling in combination to determine “nominal summary performance indicators”, which as stated in the rejection above, are equated to the “markers that define a range of normal behavior” in Drees in ¶113. Nominal is interpreted as being within some threshold that defines normal behavior. Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching of Drees is showing how statistical modeling may be used in taking into account historical data of the device and then be obvious to use with Russell in order to determine nominal summary performance indicators as shown above in the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857